

117 HR 692 IH: Recognition of Local Interests in NEPA Decision Making
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 692IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Ms. Cheney (for herself, Mr. Young, Mr. Newhouse, Mr. Crawford, Mr. Perry, Mr. Burgess, Mr. Estes, Mr. Stauber, and Mr. Johnson of Louisiana) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Environmental Policy Act of 1969 to provide a rule to determine venue for a proceeding for judicial review of certain agency actions.1.Short titleThis Act may be cited as the Recognition of Local Interests in NEPA Decision Making.2.Venue for judicial reviewTitle I of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is amended by adding at the end the following:106.Venue for judicial review(a)In generalA proceeding for judicial review of an agency action when there is an alleged failure to fulfill the requirements of section 102(2)(C) shall be brought exclusively in any of the following:(1)A United States district court for a district in which the authorized activity is proposed to be carried out.(2)The United States district court for the District of Columbia.(b)Agency action definedThe term agency action has the meaning given such term in section 551 of title 5, United States Code.. 